674 S.E.2d 423 (2009)
WHITE FOX CONSTRUCTION
v.
CHURCH, et al.
No. 524P08.
Supreme Court of North Carolina.
February 5, 2009.
Jason White, Robert B. Long, Jr., Asheville, for White Fox Construction Co.
Lee A. Spinks, Thomas L. Ogburn, Charlotte, Wesley Starnes, for Mountain Grove Baptist Church.
The following order has been entered on the motion filed on the 25th day of November 2008 by Plaintiff to Suspend the Rules of Appellate Procedure Pursuant to Rule 2 of NC Appellate Rules to Allow Review:
"Motion Denied by order of the Court in conference this the 5th day of February 2009."